Exhibit 10.3

 

LOGO [g611262g54l73.jpg]

February 25, 2011

By Hand Delivery

Bud Rosenthal

Dear Bud:

This letter, upon your signature, supplements your offer letter to the extent
set forth herein, and these documents together shall constitute the complete
agreement between you and AOL Inc. (together with its subsidiaries, affiliates,
and assigns, “AOL” or the “Company’’) regarding your continued employment.

At Will Employment: Your employment with the Company is at will and you or the
Company are free to terminate such employment at any time, with or without
“Cause.” For purposes of this letter, Cause shall be limited to (i) your
conviction of, or nolo contendere or guilty plea to, a felony (whether any right
to appeal has been or may be exercised); (ii) your failure or refusal, without
proper cause, to perform your duties with the Company, including your
obligations under this letter, if such failure or refusal remains uncured for
15 days after written notice to you; (iii) fraud, embezzlement,
misappropriation, or reckless or willful destruction of Company property;
(iv) breach of any statutory or common law duty of loyalty to the Company;
(v) your violation of the CNPR Agreement or Confidentiality, Inventions and
Assignment Agreement (each a “Confidentiality Agreement”) or the Company’s
Standards of Business Conduct; (vi) your improper conduct substantially
prejudicial to the Company’s business, or (vii) your failure to cooperate in any
internal or external investigation involving the Company.

Termination of Employment: If the Company terminates your employment other than
for Cause, in exchange for your execution and delivery of the Company’s standard
separation agreement, which shall contain among other obligations, a release of
claims against the Company, you will be entitled to receive:

 

  •   An amount equal to 6 months base salary, less applicable taxes. This
amount will be paid in 12 semi-monthly, substantially equal installments
starting on the second payroll period following your termination date (“Payment
Date”); provided, however, that if your separation agreement is not effective
and irrevocable on the Payment Date, the first payment will be made on the
second payroll period following the date that it becomes effective and
irrevocable and will include any prior installments otherwise payable to you;
and shall be paid to you in all events on or before March 15 of the calendar
year following the calendar year in which your termination date occurs. These
payments will not be eligible for deferrals to Company’s 401(k) plan.

22000 AOL Way Dulles, Virginia 20166 USA



--------------------------------------------------------------------------------

  •   If you elect to enroll in COBRA benefit continuation, at the Company’s
expense, continuation of health, vision and dental benefits coverage under COBRA
for 6 months beginning the first day of the calendar month following your
termination date.

You will not be entitled to the above benefits, and the Company shall have no
obligation to you other than to pay your base salary through the effective date
of the termination and with respect to any rights you may have pursuant to any
insurance or other benefit plans of the Company if: (i) the Company terminates
your employment for Cause; (ii) you resign your employment; or (iii) your
release fails to become effective and irrevocable within 60 days following your
termination of employment.

Cooperation. During and after your employment with the Company, you shall assist
the Company in connection with any litigation, investigation, or other legal or
regulatory matter involving the Company. You agree that such assistance may
include, but is not limited to, meeting with the Company’s legal counsel or
other representatives and voluntarily providing testimony in legal proceedings
if so requested by the Company. The Company will reimburse you for reasonable
out-of-pocket expenses incurred in rendering such assistance to the Company (not
including attorney’s fees, unless required by federal, state or local law).

Return of Company Property. Upon termination of your employment, or at any time
the Company so requests, you must return to the Company all the Company property
then in your possession, including, but not limited to, keys, access cards,
computers, SecurIDs, pagers, telephones, credit cards and the original and all
copies of any written, recorded, or computer readable information about Company
practices, procedures, employees, trade secrets, finances, customer lists or
marketing associated with the Company’s business, and any other information
deemed proprietary or confidential in accordance with Company policies and/or
the Confidentiality Agreement.

Employment Conditions: Notwithstanding anything set forth herein, you will
continue to render your services to the Company on a full-time, exclusive basis
and comply with the Company’s Standards of Business Conduct and all other
Company policies. In addition, you agree to continue to abide by the terms of
your Confidentiality Agreement, which remains in full force and effect.

Nothing in this letter is intended to create a contract for employment or
guarantee of continued employment with the Company for any period of time and
your employment continues to be at-will.

Compliance with IRC Section 409A. This letter is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the



--------------------------------------------------------------------------------

contrary, (i) if at the time of your termination of employment with the Company
you are a “specified employee” as defined in Section 409A of the Code (and any
related regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) until the date that is six months following your termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to you hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax. To the
extent any reimbursements or in-kind benefits due to you under this letter
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to you in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this letter
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code. The Company shall consult with you in good faith regarding the
implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
you with respect thereto.

Please sign and date one copy of this letter and return to Gillian Pon, VP,
Total Rewards via pdf, fax (703-265-7825) or mail at 22110 Pacific Blvd, Dulles,
Virginia 20166.

With warm regards,

/s/ Kathy Andreasen

Kathy Andreasen

Chief People Officer

AGREED AND ACCEPTED:

 

/s/ Bud Rosenthal       Date: 2/25/11 Bud Rosenthal      